Citation Nr: 0937313	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, rated as 40 percent disabling prior to April 16, 
2009, and as 60 percent disabling since April 16, 2009.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to October 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
disability rating for the Veteran's lumbar spine disability 
from 40 to 20 percent disabling, effective August 1, 2005.  
By an April 2008 decision, the Board restored the 40 percent 
rating, effective August 1, 2005, and remanded the claim of 
entitlement to a disability rating in excess of 40 percent.  
By a June 2009 rating decision, the RO increased the 
disability rating from 40 to 60 percent disabling, effective 
April 16, 2009.  As that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to April 16, 2009, the Veteran's 
lumbar spine disability (central disc herniation) was 
manifested by forward flexion of the thoracolumbar spine 
limited to no more than 70 degrees.  It was not been 
productive of six weeks of incapacitating episodes within the 
past 12 months, and ankylosis and neurological manifestations 
including radiculopathy associated with the service-connected 
low back disability were not shown.

2.  For the period since April 16, 2009, the Veteran's lumbar 
spine disability has been manifested by forward flexion of 
the thoracolumbar spine to no more than 35 degrees.  It has 
been productive of at least six weeks of incapacitating 
episodes during the past 12 months.  Ankylosis and 
neurological manifestations including radiculopathy 
associated with the service-connected low back disability 
have not been shown.  
CONCLUSIONS OF LAW

1.  For the period prior to April 16, 2009, the criteria for 
a rating in excess of 40 percent for a lumbar spine 
disability were not met.  38 U.S.C.A. § 1155, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5243 (2008).  

2.  For the period since April 16, 2009, the criteria for a 
rating in excess of 60 percent for a lumbar spine disability 
were not met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For increased-compensation claims, the Court of Appeals for 
Veterans Claims (CAVC) determined that § 5103(a) as required, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, the Court 
of Appeals for the Federal Circuit (Federal Circuit) vacated 
that portion of the lower court decision that required 
notification of alternate diagnostic codes or potential daily 
life evidence.  Vazquez-Flores v. Shinseki,  --- F.3d ----, 
2009 WL 2835434 (Fed.Cir., Sep. 4, 2009).

In correspondence in August and September 2004, the RO 
provided a notice that did not satisfy the requirements 
outlined in Vazquez-Flores.  The RO informed the Veteran of 
the types of evidence that would be considered and the 
respective responsibilities of the Veteran and VA to obtain 
that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of her 
disability on her employment and did not provide her with 
general notice concerning the rating criteria.  The notices 
did not address the requirements to substantiate a claim for 
total disability based on individual unemployability (TDIU).  
In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The RO 
provided additional notice including the criteria for an 
increased rating in June 2008.  Further, an explanation of 
the applicable rating criteria was provided in a June 2009 
supplemental statement of the case.  Although the post-
decision documents cannot substitute for adequate notice, the 
Board concludes that the Veteran had actual knowledge of the 
criteria with an opportunity to respond prior to 
readjudication of the claims in the June 2009 supplemental 
statement of the case.  Accordingly, the notice errors did 
not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his lumbar spine disability has 
worsened since he was initially granted service connection.  
He states he had to retire as a result of his back pain.  He 
describes frequent exacerbations of his back disability 
manifested by stiffness, soreness, fatigability, and 
limitation in lifting, bending, stooping, pushing, and 
pulling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (central disc 
herniation) has been rated 40 percent disabling under DC 5243 
(intervertebral disc syndrome) for the period prior to April 
16, 2009, and 60 percent disabling since April 16, 2009, 
under the same diagnostic code.  38 C.F.R. § 4.71a, DC 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  Diagnostic Code 5242, which pertains to degenerative 
arthritis of the spine is also applicable.  38 C.F.R. 
§ 4.71a, DC 5242.  That diagnostic code is also rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the Veteran is already in 
receipt of a rating in excess of 20 percent, and thus neither 
DC 5003 nor 5242 may serve as a basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240),  or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent in the absence of ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  The Veteran is already in receipt of a 40 percent 
disability rating for the period prior to April 16, 2009, and 
has been rated 60 percent disabled since April 16, 2009.  
Because ankylosis is not shown, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Clinical records dated in May 2004 show reversal of normal 
lordosis, suggestive of severe muscle spasm.  These records 
do not, however, show that the Veteran was ordered bed rest 
by his physician.

On VA examination in September 2004, the Veteran complained 
of constant back pain of fluctuating intensity that radiated 
into his upper back but not his lower extremities.  He was 
working for the United States Postal Service as a sales 
associate.  He stated that he was independent in the 
activities of daily living but that he occasionally needed 
assistance dressing his lower body.  The Veteran did not 
report experiencing any incapacitating episodes under the 
criteria set forth in the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes with 
prescription o bed rest by a physician.  Additionally, the 
record does not otherwise reflect that he experienced any 
incapacitating episodes in the year prior to filing his claim 
for an increased rating.  

Narrative medical reports from the Veteran's treating 
physician dated in May 2005 and July 2008 show that the 
Veteran had been treated with multiple medications, physical 
therapy, injections, and exercise, with partial relief.  The 
physician did not state that the Veteran had ever been 
prescribed bed rest for his back pain.  In the July 2008 
report, the physician noted that in the previous three years, 
the Veteran had presented with frequent exacerbation of his 
symptoms, which included back pain with loss of motion, that 
required treatment and ongoing follow up.  

There are no further records or statements pertaining to the 
back until the April 16, 2009, VA examination.  As the 
evidence of record does not demonstrate that the Veteran was 
prescribed bed rest at any time prior to the April 16, 2009, 
examination, the Board concludes that the Veteran was not 
entitled to a rating higher than 40 percent based upon 
incapacitating episodes prior to April 16, 2009.

As prior to April 16, 2009, the Veteran was not entitled to 
an increased rating based on incapacitating episodes, it is 
necessary to determine whether the Veteran is entitled to a 
higher rating based on his orthopedic and neurological 
manifestations.

Turning first to the orthopedic manifestations, clinical 
records dated from May 2004 to July 2008 show complaints of 
chronic back pain with limited motion but do not demonstrate 
specific ranges of motion of the lumbar spine.  The Veteran's 
September 2004 report of VA examination shows flexion to 70 
degrees, extension to 20 degrees, lateral bending to 25 
degrees, bilaterally, and lateral rotation to 25 degrees, 
bilaterally, which would warrant a rating of no more than 20 
percent under the general rating formula.  The requirements 
for a rating higher than the current 40 percent rating under 
the general rating formula, unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Clinical records dated from May 2004 to July 2008 show 
complaints of chronic back pain but do not demonstrate 
neurologic complaints related to the back.  Those records 
show that his activity tolerance was limited in lifting, 
bending, stooping, pushing, pulling, and reaching above his 
head, but do not show that he experienced bowel or bladder 
incontinence, weakness, numbness, or sciatica.  However, on 
VA examination in September 2004, the Veteran stated that he 
occasionally experienced burning pain and an electric-type 
pain associated with certain movement that he was unable to 
specify upon questioning.  He denied experiencing fecal or 
urinary incontinence.  He reported occasional falls secondary 
to loss of strength of the lower extremities.  Physical 
examination revealed no objective evidence of muscle spasm, 
or muscle atrophy.  Straight leg raising was negative.  
Reflexes, strength, and sensation were intact and equal in 
both lower extremities.

While the Veteran complained of an electric-type pain on VA 
examination in September 2004, the medical evidence as a 
whole does not support a conclusion that prior to April 16, 
2009, the Veteran had radiculopathy or any other neurological 
symptoms amounting to any incomplete paralysis of any nerves.  
The September 2004 examination revealed no weakness, muscle 
atrophy, or other evidence demonstrating sensory 
abnormalities.  Thus, the Board finds that the evidence does 
not support any additional rating for neurological 
impairment.  The question before the Board, then, is whether 
the Veteran is entitled to a separate rating for his 
neurological manifestations.  However, while the Veteran has 
complained of neurological manifestations, no objective 
neurological manifestations have been diagnosed or 
demonstrated of sufficient severity to warrant a compensable 
rating.  Accordingly, the Board finds that prior to April 16, 
2009, the Veteran was not entitled to any separate rating for 
neurological manifestations.

The Board has determined that the Veteran is entitled to no 
more than a 40 percent disability rating under any of the 
spinal rating criteria applicable, for the period prior to 
April 16, 2009.  The Board is required to consider the effect 
of pain and weakness when rating a service-connected 
disability on the basis of limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating greater than 40 percent for his 
back disability, for the period prior to April 16, 2009.

Having determined that the Veteran was not entitled to a 
rating higher than 40 percent for the period prior to April 
16, 2009, the Board now turns to the question of whether he 
is entitled to a rating higher than 60 percent for the period 
since April 16, 2009.

As noted above, the General Rating Formula for Diseases and 
Injuries of the Spine provides in this case for a maximum 
rating of 40 percent in the absence of ankylosis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  Since April 16, 2009, the Veteran has been 
in receipt of a 60 percent disability rating.  Accordingly, 
the General Rating Formula for Diseases and Injuries of the 
Spine may not serve as a basis for an increased rating.

Neither may the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provide for a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides for a 
maximum rating of 60 percent.  As the Veteran is already in 
receipt of a 60 percent rating for his low back disability 
since April 16, 2009, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes may not serve 
as a basis for an increased rating.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on separately 
rating his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the only 
clinical evidence of record demonstrating the range of motion 
of the Veteran's spine dated since April 16, 2009, is the 
April 16, 2009, VA examination.  At that time, he was found 
to have forward flexion limited to 35 degrees, extension to 
10 degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 10 degrees, left lateral rotation to 5 degrees, 
and right lateral rotation to 5 degrees, with pain on all 
ends of motion.  These ranges of motion would warrant a 
rating of 20 percent under the General Rating Formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, are not shown.

As the Veteran was not found to have limitation of motion on 
VA examination that would warrant a rating in excess of 20 
percent, the Board finds that for the period since April 16, 
2009, he would be entitled to no more than a 20 percent 
rating under the General Rating Formula for the orthopedic 
manifestations of his low back disability.

Turning next to the neurological manifestations, on VA 
examination in April 2009, the Veteran complained of 
numbness, parasthesias, and leg or foot weakness.  He denied 
experiencing urinary or fecal incontinence, falls, or 
unsteadiness.  He reported frequent muscle spasm and constant 
pressure-like pain in the low back with shooting pain 
exacerbations.  He denied experiencing radiation of pain into 
his lower extremities.  Physical examination revealed lumbar 
flattening, suggestive of muscle spasm.  There was no 
evidence of  muscle atrophy.  Straight leg raising was 
negative.  Reflexes, strength, and sensation were intact and 
equal in both lower extremities.

While the Veteran complained of a shooting pain with 
exacerbations on VA examination in April 2009, the medical 
evidence as a whole does not support a conclusion that since 
April 16, 2009, the Veteran has had radiculopathy or any 
other neurological symptoms amounting to any incomplete 
paralysis of any nerves.  The April 2009 examination revealed 
no weakness, muscle atrophy, or other evidence demonstrating 
significant sensory abnormalities.  Thus, the Board finds 
that the evidence does not support any additional rating for 
neurological impairment.  The question before the Board, 
then, is whether the Veteran is entitled to a separate rating 
for his neurological manifestations.  However, while the 
Veteran has complained of neurological manifestations, no 
objective neurological manifestations have been demonstrated 
of sufficient severity to warrant a compensable rating.  
Accordingly, the Board finds that since April 16, 2009, the 
Veteran has not been entitled to any separate rating for 
neurological manifestations.

The Board has determined that the Veteran is entitled to no 
more than a 60 percent disability rating under any of the 
spinal rating criteria applicable, for the period since April 
16, 2009.  The Board is required to consider the effect of 
pain and weakness when rating a service-connected disability 
on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating greater than 60 percent for his back disability, for 
the period since April 16, 2009.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's low back disability warranted no more than a 40 
percent rating for the period prior to April 16, 2009, and no 
more than the current 60 percent rating since April 16, 2009.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As e preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his low 
back disability has necessitated frequent periods of 
hospitalization.  Although it can be argued that the service-
connected low back disability has made it very difficult to 
maintain employment, any such impairment is already 
contemplated by the applicable schedular criteria.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for a lumbar 
spine disability for the period prior to April 16, 2009, and 
in excess of 60 percent for the period since April 16, 2009 
is denied.




REMAND

When a claimant makes a claim for an increased rating, and 
also presents evidence of his unemployability, the claimant 
implicitly raises a claim for total disability based on 
individual unemployability (TDIU).  When this is the case, VA 
is obligated to consider the merits of a TDIU claim at the 
same time it considers the merits of a claim for an increased 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

On VA examination in April 2009, the Veteran stated that he 
was no longer able to work as a result of his back 
disability.  After examining the Veteran, the examiner 
determined that the Veteran's disability rendered him unable 
to perform his usual clerical occupation, and more sedentary 
work, as he could not sit or stand for prolonged periods of 
time, and could not reach, twist, or bend, and usually needed 
several periods of rest during the day.  In other words, he 
was unable to work.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16 (2008).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2008).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted service connection 
for a lumbar spine disability, rated as 40 percent disability 
prior to April 16, 2009, and as 60 percent disabling since 
April 16, 2009.  He is additionally in receipt of a 10 
percent disability rating for the residuals of a chip 
fracture of the distal end of the right ulna, and 0 percent 
disability ratings for the residuals of a strain of the right 
Achilles tendon, and a scar on the plantar aspect of the left 
foot, for a combined disability rating of 50 percent prior to 
April 16, 2009, and of 60 percent since April 16, 2009.  
Accordingly, although he meets the schedular percentage 
criteria to be considered for a TDIU rating since April 16, 
2009, he did not meet the schedular requirements to be 
considered for a TDIU rating prior to April 16, 2009.  The 
issue, then, is whether the Veteran is currently unable to 
perform any type of employment as a result of his service-
connected disabilities, and, if so, whether the Veteran's 
service-connected disabilities prohibited him from sustaining 
gainful employment prior to April 16, 2009, such that a TDIU 
rating may be assigned on an extraschedular basis.

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and 
because it appears that the Veteran is no longer working, the 
prudent and thorough course of action is to afford the 
Veteran an examination on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
for the purpose of ascertaining the 
cumulative impact of the Veteran's service-
connected disabilities on his 
unemployability.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities 
(lumbar spine, right ulna, right Achilles 
tendonitis) jointly on the Veteran's 
employability.  The examiner should opine as 
to whether the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should consider the Veteran's 
statements regarding his retirement due to 
his back disability and the April 2009 VA 
examiner's determination that the Veteran is 
unemployable as a result of his back 
disability.  Finally, if the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.

2.  Then, adjudicate the claim for a TDIU 
rating (including whether referral of the 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted).  
If the decision is adverse to the Veteran, 
issue the Veteran and his representative a 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


